DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over HENDERSON-RUTGERS et al. (U.S. Publication No. 2009/0110942, hereinafter HENDERSON-RUTGERS). 
Regarding claims 1 and 9, HENDERSON-RUTGERS teaches a barrier composition which is injection moldable and able to be made into a transparent film or incorporated (by co-extrusion and/or lamination) into multi-layer film products, the composition comprises a) from 45 to 90% by weight of a modified starch and b) 4 to 12% by weight of a water-soluble polymer including polyvinyl alcohol (Abstract; [0021-0023]). 
However, HENDERSON-RUTGERS does not explicitly teach the claim limitations, “in a cross section photograph by a transmission electron microscope, a cross-sectional area of each of particle of the polyvinyl alcohol (B) dispersed is calculated, and a cross-sectional shape of each of the particles of the polyvinyl alcohol (B) is postulated to be circular based on the cross-sectional area, the particles of the polyvinyl alcohol (B) have a conversion particle diameter of 50 to 300 nm as expressed by number average, and the conversion particle diameter has a dispersity of 3.0 or less. 
Although HENDERSON-RUTGERS does not disclose recited claim limitations (paragraph 17), it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that HENDERSON-RUTGERS meets the requirements of the claimed composition, HENDERSON-RUTGERS clearly meet the requirements of present claims. 
Furthermore, HENDERSON-RUTGERS does not disclose nor specify wherein the conversion particle diameter as claimed.  However, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have modified and/or change the conversion particle diameter, as the only difference between the prior art and the claims is a mere recitation of relative dimensions of the claimed resin composition and a claimed resin composition having the claimed relative dimensions would  not perform differently than the prior art composition, thus the claimed resin composition is not patentably distinct from the prior art composition. See MPEP 2144.04 IV(A). 
With regard to the claim limitations, “A resin composition, comprising optionally a plasticizer in an amount of 2% by mass or less based on the mass of the resin composition,” the examiner takes the position that the term “optionally” makes the plasticizer an optional component, therefore, the limitations can be interpreted in two ways. 1) the composition comprises a plasticizer in the claimed amount or 2) the composition does not require a plasticizer. Furthermore, the claims also recite, “comprising” language which allows for inclusion of other components. For art purposes, the examiner interprets the claimed composition does not require a plasticizer because it is an optional component. Under this interpretation, the relied upon prior art (HENDERSON-RUTGERS) satisfies the claim. 
Regarding claims 2-4, HENDERSON-RUTGERS teaches the barrier film comprises modified Hi-Amylose starch is modified by reaction with a dicarboxylic acid anhydride [0034]. The preferred starch is a hydroxypropylated high amylose starch [0036]. The modified starch reads on esterified starch. In Example 2, the amount of hydroxypropylated high amylose starch is 64.1% [0068]. In Examples 3, 5, and 6, the amount of hydroxypropylated high amylose starch is 52.0% [0069, 0071, and 0072]. In Example 4, the amount of hydroxypropylated high amylose starch is 53.0% [0070]. In Example 7, the amount of hydroxypropylated high amylose starch is 51.9% [0073]. In Example 8, the amount of hydroxypropylated high amylose starch is 53.3% [0074]. In Example 9, the amount of hydroxypropylated high amylose starch is 54.9% [0075]. In Examples 10 and 11, the amount of hydroxypropylated high amylose starch is 66.5% [0076-0077]. In Example 12, the amount of hydroxypropylated high amylose starch is 50% [0078]. In Example 14, the amount of hydroxypropylated high amylose starch is 50.9% [0080].
Regarding claim 7, HENDERSON-RUTGERS teaches the barrier film comprises d) from 0.3 to 2.5% by weight of a C12-22 fatty acid or salt (Abstract). An example includes stearic acid [0055-0056].
Regarding claim 10, HENDERSON-RUTGERS teaches the barrier material can be coextruded into a multi-layer laminate [0028 and 0103-0104]. 
Regarding claim 11, HENDERSON-RUTGERS teaches the barrier composition can be used to form gas-barrier containers (Abstract; [0097]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over HENDERSON-RUTGERS et al. (U.S. Publication No. 2009/0110942, hereinafter HENDERSON-RUTGERS) in view of TUCKER (U.S. Patent No. 5,108,807, hereinafter TUCKER). 
Regarding claim 6, HENDERSON-RUTGERS substantially teaches the present invention, see paragraphs 5-8 above. However, HENDERSON-RUTGERS does not teach the composition comprising clay. 
In the same field of endeavor of multi-layer degradable thermoplastic articles, TUCKER teaches the multi-layer degradable thermoplastic film structure useful in the manufacture of products formed from multi-layer thermoplastic laminates including molded containers, bags, and films (Col. 5, lines 4-10). The thermoplastic laminate includes additive materials such as kaolin (Col. 10, lines 3-7). Kaolin is a well-known clay.
Given HENDERSON-RUTGERS teaches the barrier film can be used to produce multi-layer laminates (i.e., containers), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the kaolin of TUCKER with the barrier composition of HENDERSON-RUTGERS for the benefit of its art recognized function in containers. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. The response is insufficient to rebut the obviousness rejection. Despite the applicant’s arguments in view of the teachings of the prior art, the position is maintained. 
The applicant argues that HENDERSON-RUTGERS teaches the plasticizers in an amount of 5 wt% and preferably at least 10 wt%. The values are outside the range of claim 1 as amended. 
The examiner has considered the applicant’s arguments, however, the examiner disagrees. As indicated above, the claim limitations, “A resin composition, comprising optionally a plasticizer in an amount of 2% by mass or less based on the mass of the resin composition,” the examiner takes the position that the term “optionally” makes the plasticizer an optional component, therefore, the limitations can be interpreted in two ways. 1) the composition comprises a plasticizer in the claimed amount (2 wt% or less) or 2) the composition does not require a plasticizer. Furthermore, the claims also recite, “comprising” language which allows for inclusion of other components. Moreover, “Comprising” leaves the claim open for the inclusion of unspecified ingredients even in major amounts, see Ex parte Davis et al., 80 USPQ 448 (PTO Ed. App. 1948). Also, the broad “comprising” and “containing” terminology do not exclude the presence of other ingredients in the composition, unlike the narrow “consisting of” language, see Swain v. Crittendon, 332 F 2d 820,14 1 USPQ 8 11 (CCPA 1964).
For art purposes, the examiner interprets the claimed composition does not require a plasticizer because it is an optional component. Under this interpretation, the relied upon prior art (HENDERSON-RUTGERS) satisfies the claim. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763